 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10
11   DEBORAH BAREFIELD, as                     Case No. 1:18-cv-00527-LJO-JLT
     Administrator of the Estate of Thomas
12   W. Hatch,                                 ORDER EXPUNGING NOTICE OF
                                               PENDENCY OF ACTION
13                     Plaintiff,
14         v.                                  Judge:   Hon. Lawrence J. O’Neill
                                               Dept.:   4
15   HSBC HOLDINGS, PLC; CALIBER
     HOME LOANS, INC.; SUMMIT
16   PROPERTY MANAGEMENT, INC.,
     a California Corporation, DOES 1-20,
17   inclusive,
18                     Defendants.
19
20
21
22
23
24
25
26
27
28
                                             -1-
 1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2          The Motion to Expunge Notice of Pendency of Action or Require a Bond
 3   brought      by      defendants        CALIBER          HOME          LOANS,         INC.       and
 4   SUMMIT MANAGEMENT COMPANY, LLC (erroneously also sued as
 5   Summit Property Management, Inc.), collectively “Defendants,” was decided by
 6   Hon. Lawrence J. O’Neill, in Courtroom 4 of the above-entitled Court, on
 7   October 31, 2018 (Docket No. 44).1 The Court, having fully considered all relevant
 8   documents, authorities, evidence, and arguments presented by Plaintiff and
 9   Defendants, by and through their respective attorneys, and good cause having been
10   shown, states as follows:
11          IT IS HEREBY ORDERED that:
12          The Notice of Pendency of Action recorded on April 5, 2018, in the Official
13   Records of the Kern County Recorder as Document No. 218040519 (pertaining to
14   real property located at 11301 Darlington Avenue, Bakersfield, California 93312) is
15   hereby EXPUNGED.
16          IT IS FURTHER ORDERED that:
17          This Order shall be recorded in the in the Official Records of the Kern County
18   Recorder.
19   IT IS SO ORDERED.
20
        Dated:     November 28, 2018                        /s/ Lawrence J. O’Neill _____
21                                                 UNITED STATES CHIEF DISTRICT JUDGE
22
23
            1
               Plaintiff has since filed a notice of appeal of that decision, which does not alter the
24   propriety of expunging the lis pendens. California law provides that “on a motion to expunge a
     lis pendens after judgment against the claimant and while an appeal is pending, the trial court
25   must grant the motion unless it finds it more likely than not that the appellate court will reverse
     the judgment.” Amalgamated Bank v. Superior Court, 149 Cal. App. 4th 1003, 1015 (2007); see
26   also Masson v. Selene Fin. LP, 2013 WL 4427116 (N.D. Cal. Aug.15, 2013) (citing
     Amalgamated Bank); Mix v. Superior Court, 124 Cal. App. 4th 987, 997 n.8 (2004) (explaining
27   that “it would completely circumvent the Legislature’s intent in enacting section 405.32, [if]
     merely filing an appeal, no matter how meritless, would automatically keep the lis pendens in
28   place”).
                                                        -2-
